Citation Nr: 0529624	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-03 809	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE


Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for status post residuals of a lumbar 
laminectomy secondary to a history of disc disease as a 
result of Department of Veterans Affairs treatment in April 
1988.




ATTORNEY FOR THE BOARD


J. W. Loeb




INTRODUCTION

The veteran served on active military duty from July 1943 to 
January 1946.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).  

In his January 2003 substantive appeal, the veteran requested 
a personal hearing before the Board.  According to a March 
2003 statement, the veteran agreed to participate in a 
videoconference hearing, as permitted under 38 C.F.R. 
§ 20.700(e) (2004), and waived his right to appear personally 
before the Board.  He also waived his right to be notified at 
least 30 days prior to the hearing date under 38 C.F.R. 
§ 19.76 (2004).  Although a videoconference hearing before 
the Board was scheduled for August 10, 2005, and the veteran 
was notified of the hearing by letter dated July 20, 2005, he 
failed to appear for the hearing without an explanation.

The issue on appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA eliminated the concept of a well-grounded claim and 
provided that where a claim for benefits was denied between 
July 14, 1999, and November 9, 2000, on the basis that the 
claim was not well grounded, that VA shall, upon request of 
the claimant or on VA's own motion, readjudicate the claim as 
if the denial or dismissal had not been made.  The request 
for readjudication must have been 


received not later than two years after November 9, 2000.  
See Pub. L. No. 106-475 § 7, 114 Stat. 2096 (2000).

In this case, the issue of entitlement to compensation 
benefits under the provisions of 38 U.S.C. § 1151 for back 
disability due to VA treatment in April 1988 was denied by 
the Board in November 1999.  The veteran requested 
readjudication of this claim in January 2001, less than two 
years following the enactment of the VCAA.  Therefore, the 
Board finds it appropriate to readjudicate the issue of 
entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for back disability due to VA treatment in 
April 1988 on the merits as if the November 1999 Board 
decision had not been made.  See VAOGCPREC 3-01; 66 Fed. Reg. 
33311 (2001).  However, the RO readjudicated the issue on 
whether new and material evidence had been submitted to 
reopen the claim, rather than adjudicating it on the merits 
as though the previous denial had not been made.  Id. 

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that the veteran is provided 
appropriate notification under the VCAA 
of the division of responsibilities 
between him and VA in obtaining evidence 
relevant to his claim for entitlement to 
compensation benefits under the 
provisions of 38 U.S.C. § 1151 for back 
disability due to VA treatment in April 
1988 and that he is provided 
notification of the evidentiary 
requirements for substantiating the 
claim on the merits.  

2.  Thereafter, the RO should 
readjudicate the claim for entitlement 
to compensation benefits under the 
provisions of 38 U.S.C. § 1151 for back 
disability due to VA treatment in April 
1988 on a de novo basis.  If 


the issue on appeal remains denied, the 
veteran must be issued a Supplemental 
Statement of the Case and given an 
appropriate opportunity to respond.  The 
case should then be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).




